internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil 4945-dollar_figure dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is to engage in charitable activities by enhancing access to higher education specifically you provide scholarship aid to y students that are deemed to be worthy of such aid the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed letter catalog number 58263t the financial aid office determines that a student qualifies for financial aid using the free application_for federal student aid www fafsa ed gov and the css profile http student collegeboard org css-financial-aid-profile the financial aid office notifies students that demonstrate the most need of their eligibility for this award you will maintain the case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you the trust provides scholarships to students who attend y and require financial aid factors reviewed in the decision making are the students’ financial budget grade point average and co-curricular activities each year you advise y of the amount available for scholarships based on the amount available for distribution y designates students to receive said scholarship based on financial circumstances of the recipient all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 y sets amounts based on the amount of funds available and financial need of recipient students may reapply if they continue to attend y demonstrate financial need and maintain a minimum grade point average of you pay the scholarship proceeds directly to the y for the benefit of the recipient you send a letter to y on behalf of each recipient specifying that y’s acceptance of the funds constitutes that it agrees to notify you if the scholarship recipient fails to meet any term or condition of the scholarship and return any unused portions of the award to the trust you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a letter catalog number 58263t grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
